Citation Nr: 0215800	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals, left leg 
injury, with peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1940 to October 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In pertinent part, the RO denied 
entitlement to service connection for a left leg disorder 
(then claimed as bursitis) as secondary to bilateral pes 
planus, and continued a 10 percent evaluation for the 
service-connected pes planus.  The record reflects that he 
subsequently perfected a timely appeal regarding these 
issues.  

In February 2000, the veteran presented testimony at a 
personal hearing before a Decision Review Officer at the RO, 
a transcript of which has been associated with the claims 
file.  During the personal hearing, as reflected in the 
transcript, the veteran withdrew his appeal as to the issue 
of entitlement to a rating in excess of 10 percent for 
bilateral pes planus, and thus it is not before the Board.  
See 38 C.F.R. § 20.204 (2002).  


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record demonstrates that the veteran's left leg disability is 
not related to his military service, or to a service-
connected disability.


CONCLUSION OF LAW

Service connection for a left leg disability, either on a 
direct basis or as secondary to service-connected bilateral 
pes planus, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are on file, and 
include an enlistment examination in July 1940 which reported 
no musculoskeletal abnormality.  The records show no 
indication of treatment for a leg injury.  In September 1943, 
pursuant to a Certificate of Disability for Discharge (CDD), 
he was recommended for discharge on account of bilateral pes 
planus, 2nd degree, symptomatic, severe, cause undetermined.  

The veteran was accorded VA examinations in December 1946 and 
January 1947.  The diagnoses were weak feet, second degree, 
symptomatic, and varicose veins, mild, both lower 
extremities.  

In an August 1946 statement, the veteran reported that he had 
fallen down the stairs at the Post Exchange at Camp Pickett 
in November 1942, at which time he had "shattered the 
nerves" in both of his feet and suffered "inward 
hemorrhages."  He further stated that he had been 
hospitalized for a period of six weeks, then placed on 
limited service for about ten months.  Thereafter, he said he 
was ordered before the Medical Board, given a CDD, and 
released from service in October 1943.  

In a January 1947 rating decision, service connection was 
established for bilateral pes planus.  Service connection for 
varicose veins was denied. 

VA outpatient treatment records dated from February to August 
1998 show that the veteran was seen and treated for 
trochanteric bursitis and probable spinal stenosis in the 
lumbar spine.  Records dated in February indicate that the 
veteran said he had injured his left leg in a fall in 1942, 
but could not recall the specific injury.  

The veteran was accorded a VA spine examination in May 1998.  
He reported that during service he slipped on some muddy 
steps and fell, landed on his buttocks, and struck his legs 
on the ground, the left more significantly than the right.  
He described having developed ecchymosis over the thigh 
muscles and low back pain, but said he had recovered without 
further treatment.  He said he then failed Tank Destroyers 
Infiltration School because he could not keep up due to his 
legs and back.  He said that, since he left service, his left 
leg had been gradually getting weaker and weaker and becoming 
more atrophic.  On clinical evaluation, the examiner noted 
that the veteran was 80 years of age, and had last worked 24 
years previously.  Recent X-rays had shown minimal 
degenerative changes in his left knee, and negative findings 
in the left hip.  The lumbosacral spine had shown 
degenerative disc disease, most significant at L2-3 and L5-
S1, but present in most of the lumbosacral area.  The 
examiner reported findings of peripheral neuropathy of the 
left lower extremity; atrophic muscles of the left lower 
extremity, with the left lower extremity 1.4 centimeters 
longer than the right; and decreased vascular perfusion of 
the left lower extremity.  Also noted was very mild pes 
planus.  The examiner stated that bilateral pes planus 
clearly was not the cause of the veteran's atrophic left 
lower extremity.  The etiology of the pathogenesis of his 
left lower extremity was unclear.  

Private medical records dated from May 1994 to July 1999 
primarily show that the veteran was seen and treated for 
hypertension and impotence.  In July 1999 he was diagnosed 
with degenerative lumbosacral disc disease, with sciatica, 
leading to hypotrophic changes of the left lower extremity.  
The July 1999 treatment report makes reference to an injury 
to the left leg sustained during World War II.  

During his personal hearing before a Decision Review Officer 
at the RO in February 2000, the veteran testified that, due 
to a fall at Camp Pickett on a muddy landing adjacent to a 
building, he landed on his buttocks and bruised the back of 
his legs, in October 1942.  He said he was seen by a 
physician and placed on quarters for a week, but received no 
additional medical care.  He had had atrophy of the left leg 
for the past twenty years.  He said his left leg did not 
bother him immediately after service, and did not affect his 
employment since he was in employed in a supervisory 
position.  He said he had sought treatment in 1950 from an 
osteopathic surgeon, now deceased.   

In a private medical record received in May 2000 from Atkins 
Chiropractic Clinic, it was noted that PA, D.C., B.C.A.O. had 
been treating the veteran for lumbar subluxation with a 
plastic biomechanical deficit, primarily exhibited on left 
lateral flexion.  

In a statement received in May 2000 from RO, M.D, it was 
noted that the veteran's impotence was due to vascular 
disease, based on penile Doppler studies.  

II.  Legal Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct"); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
a remand for the Board to consider the matters on appeal in 
light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the RO's 
correspondence, the statement of the case issued in November 
1999, and the supplemental statement of the case issued in 
April 2000, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, the veteran was apprised of 
the provisions of the VCAA in correspondence issued to him in 
April 2001.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the CAVC has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
CAVC has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion - Service Connection

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non- 
service-connected disability, when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court of Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

The veteran is seeking entitlement to service connection for 
residuals of a left leg injury with peripheral neuropathy.  
He essentially contends that his currently diagnosed left leg 
disability is the result of injuries he sustained in a fall 
during service.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the competent and probative evidence is 
against a finding that the veteran incurred a left leg 
disability as a result of service, or as a result of service-
connected disability.

The Board notes that the service medical records (SMRs) are 
negative for any complaints or treatment for left leg 
problems during service.  Moreover, the veteran was issued a 
Certificate of Disability for Discharge, which failed to 
indicate any history or findings of a left leg disability.  
Post-service medical records reveal no complaints of left leg 
problems until February 1998, which is approximately forty-
five years following his separation from service.  In light 
of this record, which includes SMRs and a CDD which are 
devoid of any reference of a left leg disability, and no 
competent evidence suggesting a relationship between his 
currently claimed left leg disability and service, the Board 
concludes that the preponderance of the evidence is against 
finding that a left leg disability was incurred in service.

The Board recognizes that, in February 1998 and July 1999, 
examiners noted that the veteran had an injury to the left 
leg sustained while he was in service during World War II.  
However, that information was clearly supplied by the 
veteran, and the Court has held that a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the individual who transcribed it is a health 
care professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  In this instance, the Board believes that it is 
clear from the text of the clinical note that the examiners 
were merely reporting a narrative history provided by the 
veteran, and not independent conclusions based upon their own 
study of the veteran's history.  Thus, the Board finds these 
notations to be of no probative value.

We hasten to add that we have no reason to doubt the 
veteran's account of having fallen down on muddy steps in 
service, with ensuing back and leg pain, even though he has 
been inconsistent in his recollection.  Certainly, a 
layperson can describe such events, and it is possible that 
records of that injury have somehow been lost.  However, that 
was sixty years ago, in 1942.  Not only was the report of the 
CDD one year later silent for any leg disability, but the 
medical evidence is devoid of any showing of chronicity or 
continuity of any symptoms of leg abnormality for many years 
after separation from active military service.  Thus, even 
accepting that the in-service injury occurred, there is no 
nexus to current disability.

The Board believes that the only competent evidence of record 
to address the etiology of the veteran's atrophic left lower 
extremity suggests that the claimed disability is unrelated 
to his service-connected pes planus.  In particular, the 
Board notes the April 2000 VA examiner's statement that pes 
planus was clearly not the cause of the atrophic left lower 
extremity.  It is noteworthy that no medical professional has 
offered any connection between the claimed disability and the 
veteran's service-connected pes planus.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in his left 
leg during service.  However, it is well established that, as 
a layperson, he is not considered capable of opining, no 
matter how sincerely, that he sustained a chronic disability 
of the left leg during service, or that his current symptoms 
are the result of any injury that may have been sustained in 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As discussed in detail above, the veteran's treatment records 
show that his claimed atrophic left lower extremity is 
unrelated to his service-connected disability.  Moreover, 
there is no competent evidence of record to show in-service 
occurrence.  Because there is no contradictory medical 
evidence of record, the Board believes that the preponderance 
of the evidence is against establishing service connection on 
either a direct or a secondary basis.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for residuals of left leg injury with 
peripheral neuropathy.  The benefits sought on appeal must 
accordingly be denied.


ORDER

Entitlement to service connection for residuals, left leg 
injury, with peripheral neuropathy is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

